Title: To James Madison from John Dawson, 12 February 1794
From: Dawson, John
To: Madison, James


Dear Sir!
Richmond Febry. 12. 94.
It was with much pleasure I heard by the last evenings stage that the first of your resolutions had pervaild by a majority of five in the house of representatives, & most sincerely do I wish that they may ultimately succeed, fully convincd of this important truth “that the nation which commands our commerce, will have a weight in our public counsels.[”] The thing cannot be otherwise.
Some of our members I find are however opposd to them—& never was I more astonishd than to find Parker among the number, as I am assurd there are several letters from him expressive of his warmest approbation. They may not suit the meridian of the borough of Norfolk but woud give general satisfaction in the districts.
On the 8 Inst. a frigate of the French republic, L’Charante of 44 guns, arrivd at Norfolk in 46 days from Rochefort. Nothing particular had transpird at the date of my information, as only one person had been on shore. The general news was, that Toulon was not retaken—that the French were overcoming all Catalonia & Austrian Flanders—that the affairs of the Republic were in the most flourishing situation—immense preparations were making throughout the Kingdom for an Angloexpe[di]tion—that confidence was restord, & faction destroyd. With real esteem Yr. friend & Sert
J Dawson.
